DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment and Response
The ‘Amendment and Response’, filed on 09 November 2020, has been ENTERED and the allegations/arguments presented therein have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Authorization for Internet Communications in a Patent Application
Permission for internet communications concerning any subject matter of this application has authorized (see ‘Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’, filed on 15 April 2021).

Status of Claims
	Claims 22-28, 31-35, 37, 42-45, and 47 are canceled.
Response to Restriction/Election of Species Requirement’, filed on 27 April 2018, was made without traverse.
	Claims 29, 30, and 49-51 are amended.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 19 November 2020, has been fully considered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this ‘Examiner’s Amendment’ was given in by Applicant’s Representative, Hugh Wang, on 20 April 2021, via internet correspondence (see attached ‘Examiner-Initiated Interview Summary’ along with ‘Internet Correspondence’).
	Please amend the claims as follows:
	1-21. (Cancelled)
29. (Currently Amended) A method of detecting gene expression, comprising:
III ID2B, RANBP9, OASL, ZCCHC2, TYMS, SETX, VAMPS, IGF2BP3, GZMB, TYMS, 240507 PM at, MMP1, NDE1, LOC339988, NCAPG, LGMN, 236191 PM at, STOML1, MAP3K2, 241692 PM at, CENPM, TBX21, 233700 PM at, RPS10 III RPS10P7, SIAE, CTBP2, NUAK1, ELL, LOC641518, C3orfl4, OASL, CLICS, 237538 PM at, GP5, CCL4, NCAM1, MT1F, LIMS1, EIF2AK2, FGFR2, SLAMF8, GSTOl, MT1X, YPELl, IGF2BP3, REC8, ERBB2, TFPI, MT1E, PRF1, SOX13, STATE POLE2, MMRN1, OAS3, KIAA0101, STAT2, 226579 PM at, TIMM10, C19orf66, RFFL, FAM125A, PPP1R12B, APOL6, TMLHE, KLRD1, NOTCH2, GAL3ST4, C5orf56, XAF1, 240733 PM at, RRM2, PICALM, ACOT4, ITGA6, GZMH, HOXC4, VAMP5, LILRA2, LPCAT1, C19orf66, LQC100507192, 236899 PM at, 220467 PM at, SPON2 , CSF2RA , 222058 PM at, CDCA7, LQC100131733, WHSC1L1, SOCS3, LOC284475, PLK4, RGS1, 234089 PM at, ADAT2, ZNF496, HERC5, KLHL24, CNPY3, SH2D3C, TNFSF13B, GNGT2, 239979 PM at, FUT6, LOC339988, RRM2, KIAA1324, 243947 PM s at, ISG15, CCNB2, CTBP2, CSF2RA, APOBEC3G, NCAM1, INPP5D, HLA-A, ZNF398, LOC374491, 220711 PM at, IL11RA, III LOC4Q1522, MAN1A1, 222246 PM at, IL1RN, RARRES3, DHX58, IFIT3, ENOl, EMR3, EIF2AK2, GSPTE ZNF398, ID2, ARHGAP9, LOC643Q72, 233957 PM at, PUS3, RAP 1 GAP, HERC6, MX2, FZD3, AGMAT, MMP19, 221038 PM at, 233425 PM at, LQC100306951, 1560999 PM a at, RNF213, 1559110 PM at, IL4, GATA2, CTLA4, ZCRB1, DHRS7, KRT10, ZWINT, FBXL20, 234196 PM at, SRPK2, KIR3DL1 III KIR3DL2 III LOC727787, DNAH12, GPR56, ABCA9, WDFY4, IL1RN, CCR5, SLAMF8, 240438 PM at, PGM5, TREX1, 1566201 PM at, PDC3CD, SVIL, 244846 PM at, IRF7, ZBP 1, MPZL2, SPRED2, 241038 PM at, 207737 PM at, 1557733 PM a at, PLK1SE NOG, LAPTM4B, 241692 PM at, 230776 PM at, NGFRAP1, CLIC5, SLC16A10, KLHL34, PDC3R5, HSH2D, NTSE, ATP8A2, MGC21881, MX1, LOC374491, GAL3ST4, EIF2AK2, ITGA6, FAM179A, Clorf228, GP5, FUT6, ITGA6, S1PR5, OASL, 243819 PM at, HLA-DRB4 III LOCI00509582, SPON2, TTTY10, OASL, PATL2, LOC641518, YPELl, C18orf49, MMRN1, SP 140L, 240507 PM at, IGF2BP3, C3orfl4, 214376 PM at, FAM91A2 III FLJ39739 III LOC 100286793 III LOC728855 III LOC728875, IL4, 243947 PM s at, EIF2AK2, LOCI00507192, MEST, TBX21, CCDC85C, MMP19, INPP5D, 220467 PM at, DSCl, OAS3, PRF1, 239798 PM at, ZBP 1, ADAR, GALM, 233121 PM at, RNF165, B4GALNT3, GZMB, KIAA0319L, Clorf57, FGFR2, BCAR4, LOC339988, TRIM39, FAM85A III FAM85B, LIMSl, ERBB2, 236191 PM at, HLA-A, MFSD4, NCAM1, GALM, 1566201 PM at, MX2, 237240 PM at, 232478 PM at, KIR2DL5A, 1569551 PM at, ZCCHC2, NUBl, PCDH9, III XCL2, 237221 PM at, 232793 PM at, 239479 PM x at, 1558836 PM at, LOC339988, IL11RA, 236220 PM at, B3GALNT1, GRHL1, LEF1, LQC100507492, DAAM1, STOX1, XCLl, VAMP5, LGMN, IL6ST, SETX, FGD3 , Clorf21, PRSS23, KLRD1, 212444 PM at, 240893 PM at, C3orf52, UNKL, KIR3DL1 III KIR3DL2 III LOC727787, FLJ35220 , MMP28 , PTGDR, HERC5, OASL, IFI44, DDX60, OAS1, CMPK2, IFIT1, MX1, RSAD2, OAS2, HERC6, ISG15, OAS1, IFI6, LAMP5, IFIH1, OAS3, IFIT3, IFIT2, IFI44L, EPSTI1, IFIT3, IFIT2, OAS2, KIAA0114, IFI27, PARP9, IRF7, USP18, XAF1, PLSCR1, EPSTI1, RTP4, SHISA5, NT5C3, 228275 PM at, XAF1, IFITM1, IFI44, OAS2, HIST2H2AA3 III HIST2H2AA4, GALNTL4, PLSCR1, HIST2H2AA3 III HIST2H2AA4, HIST2H2BE, DDO, HIST1H2AC, IFI35, PARP12, SP100, EIF3L, 230314 PM at, SP100, 236798 PM at, SULF2, FAM179A, SAMD9, HIST1H2BD, LOC728769, HIST1H2BD, IFITM1, TDRD7, CMTM4, DDX58, ZNFX1, WDR8, UNC119B, GPAA1, HLA-C, DDX58, C2orf60, LQC10050697, HDLBP, PXK, SP110, GPAA1, PDXK, DHX58, UBA7, LGALS3BP, HIST1H2BE, KDELCl, ARPC1A, EIF2AK2, TDQ2, Cllorf2, C4orf33, HLA-B, ZNF684, IRF9, TMEM41A, 239988 PM at, GPR82, PPIF, RPL15, ZNF684, YBX1, RPL4, MAYS, SERPINA7, TRIM22, RPL4, TMEM41A, PIK3AP1, EIF3F, PEX11A, PNPT1, CSAG2 III CSAG3, SSU72, DDO, ADAR, SULF2, GPAA1, RPL4, EEF2, CIAPIN1, EEF2, IFIT5, DDX60L, PPIF, LAP3, IFIT5, ZC3HAV1, RPL5, HLA-B, PPP3CC, B2M, HCP5, CTSB, HDLBP, RPS15A, SP110, PATL2, ESAM, IL17RB, SP110, TR1M34 III TRIM6-TRIM34, NR1H4, SP100, NR1H4, IL18BP, EIF2AK2, TDQ2, RPS6KA2, IP6K2, HLA-G, HIST1H2BB III HIST1H2BC III HIST1H2BD III HIST1H2BE III HIST1H2BG III HIST1H2BH III HIST1H2BI, ENO3, TRIM14, EEF1A1, PDHX, IL17RB, COG2, EIF4B, CBWD2, CMTM4, UGT1A8 III UGT1A9, AFG3L2, LQC100506318, MARCO, HLA-A III LOC1005077Q3, ACVRL1, SECTM1, SFRP5, C5orf44, SAMD9, 230795 PM at, HSBP1, LYPLAL1, HLA-C, LQC100505759, APOAl, NMI, CHD1L, FAM149A, UBA3, TPT1, PXK, FAM149A, KRT10, ZC3HAV1, CC2D2B, SELE, HLA-A III HLA- F III HLA-J, PEX3, FAM125A, HLA-G, ORMDL1, 1566249 PM at, CMAS, IL17RB, GLTSCR2, ST6GALNAC6, SP110, H2BFS, CYP11A1, EIF1, HIST1H2BC, 232140 PM at, DOK2, KLRD1, TPT1, VIL1, HLA-G, P2RY12, TLK2, 211976 PM at, SLU7, ZC3HAV1, HK3, DNASE1L1, 224603 PM at, CHMP5, BTN3A3, GOLGA7, WARS, IDS, 1560023 PM x at, GPD1, CREB1, SAMD9L, ZDHHC2, ETV7, UBA7, CD47, STX17, KLRK1, 1563075 PM s at, PARP14, NECAPl, RPL5, HIST1H2BI, SEPTIN 4, 239979 PM at, SEPHSl, UBE2L6, EEF1G, LOC25845, HIST1H2BF, ATP SB, HLA-F, PCBP2, PIAS2, HLA-DOB1 III LQC100133583, GMDS, SYNPQ2, FECH, HLA-C, RPL3, UGT2A3, TCIRG1, BTN3A2, LOC283481, SRGN, GBP2, VSIGIOL, ORSLl, VPS26B, APOA1, HLA-A, BST2, PXK, KRT10, SUCLG1, SLC25A28, BTN3A2 ///BTN3A3, N4BP1, ATP5C1, LILRB1, MDK, LQC100129794, MRPL35, GBP5, HLA-B, POU5F1P4, AGBL5, SORBS3, RNF10, CHD1L, ZNF627, TPCN1, TRIM38, HLA-G, WDR77, MLEC, ZFYVE16, EEF1G, RPRD1A, OSBPLll, CA14, EBAG9, C14orfl59, 213675 PM at, PTGFR, CDC5L, CNP, DPP8, MAL2, PTEN III PTENP1, HLA-DOB1, FAM83E, PRIC285, TIMM 17A, VIL1, STRIP, CTSS, TMEM20, 240681 PM at, GPR82, TPT1, CHMP5, PRSS36, TRIM14, 43511 PM s at, C12orf41, RPS6KCE MS4A6A, and SPATA20;
(b) detecting mRNA levels of genes in the sample from the subject who has undergone a liver transplant using a microarray or sequencing assay, wherein the genes include at least III ID2B, RANBP9, OASL, ZCCHC2, TYMS, SETX, VAMPS, IGF2BP3, GZMB, TYMS, 240507 PM at, MMP1, NDE1, LOC339988, NCAPG, LGMN, 236191 PM at, STOML1, MAP3K2, 241692 PM at, CENPM, TBX21, 233700 PM at, RPS10 III RPS10P7, SIAE, CTBP2, NUAK1, ELL, LOC641518, C3orfl4, OASL, CLICS, 237538 PM at, GP5, CCL4, NCAM1, MT1F, LIMS1, EIF2AK2, FGFR2, SLAMF8, GSTOl, MT1X, YPELl, IGF2BP3, REC8, ERBB2, TFPI, MT1E, PRF1, SOX13, STATE POLE2, MMRN1, OAS3, KIAA0101, STAT2, 226579 PM at, TIMM10, C19orf66, RFFL, FAM125A, PPP1R12B, APOL6, TMLHE, KLRD1, NOTCH2, GAL3ST4, C5orf56, XAF1, 240733 PM at, RRM2, PICALM, ACOT4, ITGA6, GZMH, HOXC4, VAMP5, LILRA2, LPCAT1, C19orf66, LQC100507192, 236899 PM at, 220467 PM at, SPON2 , CSF2RA , 222058 PM at, CDCA7, LQC100131733, WHSC1L1, SOCS3, LOC284475, PLK4, RGS1, 234089 PM at, ADAT2, ZNF496, HERC5, KLHL24, CNPY3, SH2D3C, TNFSF13B, GNGT2, 239979 PM at, FUT6, LOC339988, RRM2, KIAA1324, 243947 PM s at, ISG15, CCNB2, CTBP2, CSF2RA, APOBEC3G, NCAM1, INPP5D, HLA-A, ZNF398, LOC374491, 220711 PM at, IL11RA, METTL7B, SP110, 242367 PM at, PARP12, OAS2, ADAM 17, 1570645 PM at, CSF2RA, RNF165, 236545 PM at, ZC3HAV1L, 239798 PM at, HERC4, CAMTA1, TPM1, GPA33, XAFl, RABSA, Clorf228, B4GALNT3, IFITM1, SLC2A10, III LOC4Q1522, MAN1A1, 222246 PM at, IL1RN, RARRES3, DHX58, IFIT3, ENOl, EMR3, EIF2AK2, GSPTE ZNF398, ID2, ARHGAP9, LOC643Q72, 233957 PM at, PUS3, RAP 1 GAP, HERC6, MX2, FZD3, AGMAT, MMP19, 221038 PM at, 233425 PM at, LQC100306951, 1560999 PM a at, RNF213, 1559110 PM at, IL4, GATA2, CTLA4, ZCRB1, DHRS7, KRT10, ZWINT, FBXL20, 234196 PM at, SRPK2, KIR3DL1 III KIR3DL2 III LOC727787, DNAH12, GPR56, ABCA9, WDFY4, IL1RN, CCR5, SLAMF8, 240438 PM at, PGM5, TREX1, 1566201 PM at, PIK3CD, SVIL, 244846 PM at, IRF7, ZBP 1, MPZL2, SPRED2, 241038 PM at, 207737 PM at, 1557733 PM a at, PLK1SE NOG, LAPTM4B, 241692 PM at, 230776 PM at, NGFRAP1, CLIC5, SLC16A10, KLHL34, PIK3R5, HSH2D, NTSE, ATP8A2, MGC21881, MX1, LOC374491, GAL3ST4, EIF2AK2, ITGA6, FAM179A, Clorf228, GP5, FUT6, ITGA6, S1PR5, OASL, 243819 PM at, HLA-DRB4 III LOCI00509582, SPON2, TTTY10, OASL, PATL2, LOC641518, YPELl, C18orf49, MMRN1, SP 140L, 240507 PM at, IGF2BP3, C3orfl4, 214376 PM at, FAM91A2 III FLJ39739 III LOC 100286793 III LOC728855 III LOC728875, IL4, 243947 PM s at, EIF2AK2, LOCI00507192, MEST, TBX21, CCDC85C, MMP19, INPP5D, 220467 PM at, DSCl, OAS3, PRF1, 239798 PM at, ZBP 1, ADAR, GALM, 233121 PM at, RNF165, B4GALNT3, GZMB, KIAA0319L, Clorf57, FGFR2, BCAR4, LOC339988, TRIM39, FAM85A III FAM85B, LIMSl, ERBB2, 236191 PM at, HLA-A, MFSD4, NCAM1, GALM, 1566201 PM at, MX2, 237240 PM at, 232478 PM at, KIR2DL5A, 1569551 PM at, ZCCHC2, NUBl, PCDH9, RASGEF1A, 1560080 PM at, 243756 PM at, SYNM, CNPY3, RAPGEFL1, RIPK3, SOX13, KLRD1, GRAMD1B, LOC641365, TOR1B, SP110, TMLHE, 240438 PM at, SERPINE2, IER2, 234089 PM at, GNGT2, DEPDC1, 242096 PM at, NFKBID, EPHX2, PRF1, FGFBP2, III XCL2, 237221 PM at, 232793 PM at, 239479 PM x at, 1558836 PM at, LOC339988, IL11RA, 236220 PM at, B3GALNT1, GRHL1, LEF1, LQC100507492, DAAME STOXl, XCLl, VAMP5, LGMN, IL6ST, SETX, FGD3 , Clorf21, PRSS23, KLRDl, 212444 PM at, 240893 PM at, C3orf52, UNKL, KIR3DL1 III KIR3DL2 III LOC727787, FLJ35220 , MMP28 , PTGDR, HERC5, OASL, IFI44, DDX60, OASE CMPK2, IFIT1, MX1, RSAD2, OAS2, HERC6, ISG15, OAS1, IFI6, LAMP5, IFIH1, OAS3, IFIT3, IFIT2, IFI44L, EPSTI1, IFIT3, IFIT2, OAS2, KIAA0114, IFI27, PARP9, IRF7, USP18, XAF1, PLSCR1, EPSTI1, RTP4, SHISA5, NT5C3, 228275 PM at, XAF1, IFITM1, IFI44, OAS2, HIST2H2AA3 III HIST2H2AA4, GALNTL4 , PLSCR1 , HIST2H2AA3 III HIST2H2AA4, HIST2H2BE, DDO, HIST1H2AC, IFI35, PARP12, SP100, EIF3L, 230314 PM at, SP100, 236798 PM at, SULF2, FAM179A, SAMD9, HIST1H2BD, LOC728769, HIST1H2BD, IFITM1, TDRD7, CMTM4, DDX58, ZNFX1, WDR8, UNC119B, GPAA1, HLA-C, DDX58, C2orf60, LQC10050697, HDLBP, PXK, SP110, GPAA1, PDXK, DHX58, UBA7, LGALS3BP, HIST1H2BE, KDELCE ARPC1A, EIF2AK2, TDQ2, Cllorf2, C4orf33, HLA-B, ZNF684, IRF9, TMEM41A, 239988 PM at, GPR82, PPIF, RPL15, ZNF684, YBX1, RPL4, MAYS, SERPINA7, TRIM22, RPL4, TMEM41A, PIK3AP1, EIF3F, PEX11A, PNPTE CSAG2 III CSAG3, SSU72, DDO, ADAR, SULF2, GPAA1, RPL4, EEF2, CIAPIN1, EEF2, IFIT5, DDX60L, PPIF, LAP3, IFIT5, ZC3HAV1, RPL5, HLA-B, PPP3CC, B2M, HCP5, CTSB, HDLBP, RPS15A, SP110, PATL2, ESAM, IL17RB, SP110, TR1M34 III TRIM6-TRIM34, NR1H4, SP100, NR1H4, IL18BP, EIF2AK2, TDQ2, RPS6KA2, IP6K2, HLA-G, HIST1H2BB III HIST1H2BC III HIST1H2BD III HIST1H2BE III HIST1H2BG III HIST1H2BH III HIST1H2BI, ENO3, TRIM14, EEF1A1, PDHX, IL17RB, COG2, EIF4B, CBWD2, CMTM4, UGT1A8 III UGT1A9, AFG3L2, LQC100506318, MARCO, HLA-A III LOC1005077Q3, ACVRL1, III HLA- F III HLA-J, PEX3, FAM125A, HLA-G, ORMDL1, 1566249 PM at, CMAS, IL17RB, GLTSCR2, ST6GALNAC6, SP110, H2BFS, CYP11A1, EIF1, HIST1H2BC, 232140 PM at, DOK2, KLRD1, TPT1, VILl, HLA-G, P2RY12, TLK2, 211976 PM at, SLU7, ZC3HAV1, HK3, DNASE1L1, 224603 PM at, CHMP5, BTN3A3, GOLGA7, WARS, IDS, 1560023 PM x at, GPD1, CREB1, SAMD9L, ZDHHC2, ETV7, UBA7, CD47, STX17, KLRK1, 1563075 PM s at, PARP14, NECAPl, RPL5, HIST1H2BI, SEPTIN 4, 239979 PM at, SEPHSE UBE2L6, EEF1G, LOC25845, HIST1H2BF, ATP SB, HLA-F, PCBP2, PIAS2, HLA-DOB1 III LQC100133583, GMDS, SYNPQ2, FECH, HLA-C, RPL3, UGT2A3, TCIRGE BTN3A2, LOC283481, SRGN, GBP2, VSIGIOL, ORSLl, VPS26B, APOAl, HLA-A, BST2, PXK, KRT10, SUCLGL SLC25A28, BTN3A2 ///BTN3A3, N4BP1, ATP5CL LILRB1, MDK, LQC100129794, MRPL35, GBP5, HLA-B, POU5F1P4, AGBL5, SORBS3, RNF10, CHD1L, ZNF627, TPCNl, TRIM38, HLA-G, WDR77, MLEC, ZFYVE16, EEF1G, RPRD1 A, OSBPL1E CA14, EBAG9, C14orfl59, 213675 PM at, PTGFR, CDC5L, CNP, DPP8, MAL2, PTEN III PTENP1, HLA-DOB1, FAM83E, PRIC285, TIMM 17A, VIL1, STRIP, CTSS, TMEM20, 240681 PM at, GPR82, TPT1, CHMP5, PRSS36, TRIM14, 43511 PM s at, C12orf41, RPS6KCE MS4A6A, and SPATA20, wherein the genes are detected by contacting the sample with probes specific for the at least five genes selected from the group consisting of LYST, 241038 PM at 230776 PM at PRUNE2, LOC44Q434, 243625 PM at, C18orf49, DNAJC3, 1557733 PM a at, GRAMD1B, MGC21881, PDC3R5, PPTC7, KLHL34, TIMM10, NTSE, NOG, SLC6A6, UBE2J1, 207737 PM at, CDKN2A, JMJD1C, MX1, 243819 PM at, 210524 PMx at, STMN1, ATP8A2, SLC16A10, LAPTM4B, LOC44Q434, MBP, HSH2D, CXCR6, DLGAPS, NKG7, III ID2B, RANBP9, OASL, ZCCHC2, TYMS, SETX, VAMPS, IGF2BP3, GZMB, TYMS, 240507 PM at, MMP1, NDE1, LOC339988, NCAPG, LGMN, 236191 PM at, STOML1, MAP3K2, 241692 PM at, CENPM, TBX21, 233700 PM at, RPS10 III RPS10P7, SIAE, CTBP2, NUAK1, ELL, LOC641518, C3orfl4, OASL, CLICS, 237538 PM at, GP5, CCL4, NCAM1, MT1F, LIMS1, EIF2AK2, FGFR2, SLAMF8, GSTOl, MT1X, YPEL1, IGF2BP3, REC8, ERBB2, TFPI, MT1E, PRF1, SOX13, STATE POLE2, MMRN1, OAS3, KIAA0101, STAT2, 226579 PM at, TIMM10, C19orf66, RFFL, FAM125A, PPP1R12B, APOL6, TMLHE, KLRD1, NOTCH2, GAL3ST4, C5orf56, XAF1, 240733 PM at, RRM2, PICALM, ACOT4, ITGA6, GZMH, HOXC4, VAMP5, LILRA2, LPCAT1, C19orf66, LQC100507192, 236899 PM at, 220467 PM at, SPON2, CSF2RA, 222058 PM at, CDCA7, LQC100131733, WHSC1L1, SOCS3, LOC284475, PLK4, RGSl, 234089 PM at, ADAT2, ZNF496, HERC5, KLHL24, CNPY3, SH2D3C, TNFSF13B, GNGT2, 239979 PM at, FUT6, LOC339988, RRM2, KIAA1324, 243947 PM s at, ISG15, CCNB2, CTBP2, CSF2RA, APOBEC3G, NCAM1, INPP5D, HLA-A, ZNF398, LOC374491, 220711 PM at, IL1 IRA, METTL7B, SP110, 242367 PM at, PARP12, OAS2, ADAM 17, 1570645 PM at, CSF2RA, RNF165, 236545 PM at, ZC3HAV1L, 239798 PM at, HERC4, CAMTAl, TPM1, GPA33, XAF1, RABSA, Clorf228, B4GALNT3, IFITM1, SLC2A10, IFI44L, PTGDR, AKAPS, CSF2RA, 237240 PM at, FGFBP2, S1PR5, MFSD4, LQC100240735 III LOC4Q1522, MAN1A1, 222246 PM at, IL1RN, RARRES3, DHX58, IFIT3, ENOl, EMR3, EIF2AK2, GSPT1, ZNF398, ID2, ARHGAP9, LOC643Q72, 233957 PM at, PUS3, RAP 1 GAP, HERC6, MX2, FZD3, AGMAT, MMP19, 221038 PM at, 233425 PM at, LQC100306951, 1560999 PM a at, RNF213, 1559110 PM at, III KIR3DL2 III LOC727787, DNAH12, GPR56, ABCA9, WDFY4, IL1RN, CCR5, SLAMF8, 240438 PM at, PGM5, TREX1, 1566201 PM at, PDC3CD, SVIL, 244846 PM at, IRF7, ZBP 1, MPZL2, SPRED2, 241038 PM at, 207737 PM at, 1557733 PM a at, PLK1SE NOG, LAPTM4B, 241692 PM at, 230776 PM at, NGFRAP1, CLIC5, SLC16A10, KLHL34, PIK3R5, HSH2D, NTSE, ATP8A2, MGC21881, MX1, LOC374491, GAL3ST4, EIF2AK2, ITGA6, FAM179A, Clorf228, GP5, FUT6, ITGA6, S1PR5, OASL, 243819 PM at, HLA-DRB4 III LOCI00509582, SPON2, TTTY10, OASL, PATL2, LOC641518, YPELl, C18orf49, MMRNl, SP 140L, 240507 PM at, IGF2BP3, C3orfl4, 214376 PM at, FAM91A2 III FLJ39739 III LOC 100286793 III LOC728855 III LOC728875, IL4, 243947 PM s at, EIF2AK2, LOCI00507192, MEST, TBX21, CCDC85C, MMP19, INPP5D, 220467 PM at, DSCl, OAS3, PRF1, 239798 PM at, ZBP 1, ADAR, GALM, 233121 PM at, RNE165, B4GALNT3, GZMB, KIAA0319L, Clorf57, FGFR2, BCAR4, LOC339988, TRIM39, FAM85A III FAM85B, LIMSl, ERBB2, 236191 PM at, HLA-A, MFSD4, NCAM1, GALM, 1566201 PM at, MX2, 237240 PM at, 232478 PM at, KIR2DL5A, 1569551 PM at, ZCCHC2, NUBl, PCDH9, RASGEF1A, 1560080 PM at, 243756 PM at, SYNM, CNPY3, RAPGEFL1, RIPK3, SOX13, KLRD1, GRAMD1B, LOC641365, TOR1B, SP110, TMLHE, 240438 PM at, SERPINE2, IER2, 234089 PM at, GNGT2, DEPDC1, 242096 PM at, NFKBID, EPHX2, PRF1, FGFBP2, XRCC4, AKAP5, XCL1 III XCL2, 237221 PM at, 232793 PM at, 239479 PM x at, 1558836 PM at, LOC339988, IL11RA, 236220 PM at, B3GALNT1, GRHL1, LEFl, LQC100507492, DAAME STOXl, XCLl, VAMP5, LGMN, IL6ST, SETX, FGD3 , Clorf21, PRSS23, KLRDl, 212444 PM at, 240893 PM at, C3orf52, UNKL, KIR3DL1 III KIR3DL2 III LOC727787, FLJ35220 , MMP28 , III HIST2H2AA4, GALNTL4 , PLSCR1 , HIST2H2AA3 III HIST2H2AA4, HIST2H2BE, DDO, HIST1H2AC, IFI35, PARP12, SP100, EIF3L, 230314 PM at, SP100, 236798 PM at, SULF2, FAM179A, SAMD9, HIST1H2BD, LOC728769, HIST1H2BD, IFITM1, TDRD7, CMTM4, DDX58, ZNFXl, WDR8, UNC119B, GPAA1, HLA-C, DDX58, C2orf60, LQC10050697, HDLBP, PXK, SP110, GPAA1, PDXK, DHX58, UBA7, LGALS3BP, HIST1H2BE, KDELC1, ARPC1A, EIF2AK2, TDQ2, Cllorf2, C4orf33, HLA-B, ZNF684, IRF9, TMEM41A, 239988 PM at, GPR82, PPIF, RPL15, ZNF684, YBX1, RPL4, MAYS, SERPINA7, TRIM22, RPL4, TMEM41A, PIK3AP1, EIF3F, PEX11A, PNPTE CSAG2 III CSAG3, SSU72, DDO, ADAR, SULF2, GPAA1, RPL4, EEF2, CIAPIN1, EEF2, IFIT5, DDX60L, PPIF, LAP3, IFIT5, ZC3HAV1, RPL5, HLA-B, PPP3CC, B2M, HCP5, CTSB, HDLBP, RPS15A, SP110, PATL2, ESAM, IL17RB, SP110, TR1M34 III TRIM6-TRIM34, NR1H4, SP100, NR1H4, IL18BP, EIF2AK2, TDQ2, RPS6KA2, IP6K2, HLA-G, HIST1H2BB III HIST1H2BC III HIST1H2BD III HIST1H2BE III HIST1H2BG III HIST1H2BH III HIST1H2BI, ENO3, TRIM14, EEF1A1, PDHX, IL17RB, COG2, EIF4B, CBWD2, CMTM4, UGT1A8 III UGT1A9, AFG3L2, LQC100506318, MARCO, HLA-A III LOC1005077Q3, ACVRL1, SECTM1, SFRP5, C5orf44, SAMD9, 230795 PM at, HSBP1, LYPLAL1, HLA-C, LQC100505759, APPAL NMF CHD1L, FAM149A, UBA3, TPT1, PXK, FAM149A, KRT10, ZC3HAV1, CC2D2B, SELE, HLA-A III HLA- F III HLA-J, PEX3, FAM125A, HLA-G, ORMDL1, 1566249 PM at, CMAS, IL17RB, GLTSCR2, ST6GALNAC6, SP110, H2BFS, CYPllAl, EIF1, HIST1H2BC, 232140 PM at, III LQC100133583, GMDS, SYNPQ2, FECH, HLA-C, RPL3, UGT2A3, TCIRGE BTN3A2, LOC283481, SRGN, GBP2, VSIG10L, ORSLl, VPS26B, APPAL HLA-A, BST2, PXK, KRT10, SUCLGL SLC25A28, BTN3A2 ///BTN3A3, N4BP1, ATP5CL LILRB1, MDK, LQC100129794, MRPL35, GBP5, HLA-B, POU5F1P4, AGBL5, SORBS3, RNF10, CHD1L, ZNF627, TPCN1, TRIM38, HLA-G, WDR77, MLEC, ZFYVE16, EEF1G, RPRD1A, OSBPL11, CA14, EBAG9, C14orfl59, 213675 PM at, PTGFR, CDC5L, CNP, DPP8, MAL2, PTEN III PTENP1, HLA-DOB1, FAM83E, PRIC285, TIMM 17A, VILl, STRIP, CTSS, TMEM20, 240681 PM at, GPR82, TPT1, CHMP5, PRSS36, TRIM14, 43511 PM s at, C12orf41, RPS6KCE MS4A6A, and SPATA20; 
(c) applying a trained algorithm to the mRNA expression levels detected in (b), wherein the algorithm classifies mRNA expression as undergoing acute rejection or not undergoing acute rejection and is trained on the at least five genes selected from LYST, 241038 PM at, 230776 PM at, PRUNE2, LOC44Q434, 243625 PM at, C18orf49, DNAJC3, 1557733 PM a at, GRAMD1B, MGC21881, PIK3R5, PPTC7, KLHL34, TIMM10, NTSE, NOG, SLC6A6, UBE2J1, 207737 PM at, CDKN2A, JMJD1C, MX1, 243819 PM at, 210524 PM x at, STMN1, ATP8A2, SLC16A10, LAPTM4B, LQC440434, MBP, HSH2D, CXCR6, DLGAPS, NKG7, 1570597 PM at, PLK1S1, PATL2, MEST, SYNM, BICD2, UEVLD, NGFRAP1, ITGA6, SP1, FAM179A, FGFR2, 243756 PM at, MCM4, TNFAIP3, GBPS, DEPDC1, NEK2, ID2 III ID2B, RANBP9, OASL, III RPS10P7, SIAE, CTBP2, NUAK1, ELL, LOC641518, C3orfl4, OASL, CLICS, 237538 PM at, GP5, CCL4, NCAM1, MT1F, LIMS1, EIF2AK2, FGFR2, SLAMF8, GSTOl, MT1X, YPEL1, IGF2BP3, REC8, ERBB2, TFPI, MT1E, PRF1, SOX13, STATE POLE2, MMRN1, OAS3, KIAA0101, STAT2, 226579 PM at, TIMM10, C19orf66, RFFL, FAM125A, PPP1R12B, APOL6, TMLHE, KLRD1, NOTCH2, GAL3ST4, C5orf56, XAFl, 240733 PM at, RRM2, PICALM, ACOT4, ITGA6, GZMH, HOXC4, VAMP5, LILRA2, LPCAT1, C19orf66, LQC100507192, 236899 PM at, 220467 PM at, SPON2 , CSF2RA , 222058 PM at, CDCA7, LQC100131733, WHSC1L1, SOCS3, LOC284475, PLK4, RGS1, 234089 PM at, ADAT2, ZNF496, HERC5, KLHL24, CNPY3, SH2D3C, TNFSF13B, GNGT2, 239979 PM at, FUT6, LOC339988, RRM2, KIAA1324, 243947 PM s at, ISG15, CCNB2, CTBP2, CSF2RA, APOBEC3G, NCAM1, INPP5D, HLA-A, ZNF398, LOC374491, 220711 PM at, IL11RA, METTL7B, SP110, 242367 PM at, PARP12, OAS2, ADAM 17, 1570645 PM at, CSF2RA, RNF165, 236545 PM at, ZC3HAV1L, 239798 PM at, HERC4, CAMTA1, TPM1, GPA33, XAFl, RABSA, Clorf228, B4GALNT3, IFITMl, SLC2A10, IFI44L, PTGDR, AKAPS, CSF2RA, 237240 PM at, FGFBP2, S1PR5, MFSD4, LQC100240735 III LOC4Q1522, MAN1A1, 222246 PM at, IL1RN, RARRES3, DHX58, IFIT3, ENOl, EMR3, EIF2AK2, GSPT1, ZNF398, ID2, ARHGAP9, LOC643Q72, 233957 PM at, PUS3, RAP 1 GAP, HERC6, MX2, FZD3, AGMAT, MMP19, 221038 PM at, 233425 PM at, LQC100306951, 1560999 PM a at, RNF213, 1559110 PM at, IL4, GATA2, CTLA4, ZCRB1, DHRS7, KRT10, ZWINT, FBXL20, 234196 PM at, SRPK2, KIR3DL1 III KIR3DL2 III LOC727787, DNAH12, GPR56, ABCA9, WDFY4, IL1RN, CCR5, III LOCI00509582, SPON2, TTTY10, OASL, PATL2, LOC641518, YPEL1, C18orf49, MMRN1, SP 140L, 240507 PM at, IGF2BP3, C3orfl4, 214376 PM at, FAM91A2 III FLJ39739 III LOC 100286793 III LOC728855 III LOC728875, IL4, 243947 PM s at, EIF2AK2, LOCI00507192, MEST, TBX21, CCDC85C, MMP19, INPP5D, 220467 PM at, DSC1, OAS3, PRF1, 239798 PM at, ZBP 1, ADAR, GALM, 233121 PM at, RNF165, B4GALNT3, GZMB, KIAA0319L, Clorf57, FGFR2, BCAR4, LOC339988, TRIM39, FAM85A III FAM85B, LIMS1, ERBB2, 236191 PM at, HLA-A, MFSD4, NCAM1, GALM, 1566201 PM at, MX2, 237240 PM at, 232478 PM at, KIR2DL5A, 1569551 PM at, ZCCHC2, NUB1, PCDH9, RASGEF1A, 1560080 PM at, 243756 PM at, SYNM, CNPY3, RAPGEFL1, RIPK3, SOX13, KLRD1, GRAMD1B, LOC641365, TOR1B, SP110, TMLHE, 240438 PM at, SERPINE2, IER2, 234089 PM at, GNGT2, DEPDC1, 242096 PM at, NFKBID, EPHX2, PRF1, FGFBP2, XRCC4, AKAP5, XCL1 III XCL2, 237221 PM at, 232793 PM at, 239479 PM x at, 1558836 PM at, LOC339988, IL11RA, 236220 PM at, B3GALNT1, GRHL1, LEF1, LQC100507492, DAAM1, STOXl, XCL1, VAMP5, LGMN, IL6ST, SETX, FGD3 , Clorf21, PRSS23, KLRD1, 212444 PM at, 240893 PM at, C3orf52, UNKL, KIR3DL1 III KIR3DL2 III LOC727787, FLJ35220 , MMP28 , PTGDR, HERC5, OASL, IFI44, DDX60, OASl, CMPK2, IFIT1, MX1, RSAD2, OAS2, HERC6, ISG15, OASl, IFI6, LAMP5, IFIH1, OAS3, IFIT3, IFIT2, IFI44L, EPSTI1, IFIT3, IFIT2, OAS2, III HIST2H2AA4, GALNTL4 , PLSCR1 , HIST2H2AA3 III HIST2H2AA4, HIST2H2BE, DDO, HIST1H2AC, IFI35, PARP12, SP100, EIF3L, 230314 PM at, SP100, 236798 PM at, SULF2, FAM179A, SAMD9, HIST1H2BD, LOC728769, HIST1H2BD, IFITM1, TDRD7, CMTM4, DDX58, ZNFX1, WDR8, UNC119B, GPAA1, HLA-C, DDX58, C2orf60, LQC10050697, HDLBP, PXK, SP110, GPAA1, PDXK, DHX58, UBA7, LGALS3BP, HIST1H2BE, KDELCl, ARPC1A, EIF2AK2, TDQ2, Cllorf2, C4orf33, HLA-B, ZNF684, IRF9, TMEM41A, 239988 PM at, GPR82, PPIF, RPL15, ZNF684, YBX1, RPL4, MAYS, SERPINA7, TRIM22, RPL4, TMEM41A, PIK3AP1, EIF3F, PEX11A, PNPT1, CSAG2 III CSAG3, SSU72, DDO, ADAR, SULF2, GPAA1, RPL4, EEF2, CIAPIN1, EEF2, IFIT5, DDX60L, PPIF, LAP3, IFIT5, ZC3HAV1, RPL5, HLA-B, PPP3CC, B2M, HCP5, CTSB, HDLBP, RPS15A, SP110, PATL2, ESAM, IL17RB, SP110, TR1M34 III TRIM6-TRIM34, NR1H4, SP100, NR1H4, IL18BP, EIF2AK2, TDQ2, RPS6KA2, IP6K2, HLA-G, HIST1H2BB III HIST1H2BC III HIST1H2BD III HIST1H2BE III HIST1H2BG III HIST1H2BH III HIST1H2BI, ENO3, TRIM14, EEF1A1, PDHX, IL17RB, COG2, EIF4B, CBWD2, CMTM4, UGT1A8 III UGT1A9, AFG3L2, LQC100506318, MARCO, HLA-A III LOC1005077Q3, ACVRL1, SECTM1, SFRP5, C5orf44, SAMD9, 230795 PM at, HSBP1, LYPLAL1, HLA-C, LQC100505759, APOA1, NMI, CHD1L, FAM149A, UBA3, TPT1, PXK, FAM149A, KRT10, ZC3HAV1, CC2D2B, SELE, HLA-A III HLA- F III HLA-J, PEX3, FAM125A, HLA-G, ORMDL1, 1566249 PM at, CMAS, IL17RB, GLTSCR2, ST6GALNAC6, SP110, H2BFS, CYP11A1, EIF1, HIST1H2BC, 232140 PM at, DOK2, KLRD1, TPT1, VIL1, HLA-G, P2RY12, TLK2, 211976 PM at, SLU7, ZC3HAV1, HK3, DNASE1L1, 224603 PM at, CHMP5, BTN3A3, GOLGA7, WARS, IDS, 1560023 PM x at, GPDE III PTENP1, HLA-DOBl, FAM83E, PRIC285, TIMM 17A, VILE STRIP, CTSS, TMEM20, 240681 PM at, GPR82, TPT1, CHMP5, PRSS36, TRIM14, 43511 PM s at, C12orf41, RPS6KCE MS4A6A, and SPATA20, thereby classifying the sample as undergoing acute rejection or not undergoing acute rejection; and
(d) administering the immunosuppressive drug at an altered dose or frequency in response to the classification of the sample as undergoing acute rejection or not undergoing acute rejection in (c).

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Claim, Grammatical/Typographical Error’ and the ‘Objection to Claim, First Complete Appearance of an Abbreviation found in the ‘Non-Final Office Action’, mailed on 08 May 2020, the ‘Amendment and Response’ (page 20), filed on 09 November 2020, alleges/argues: 1) claim 29 
In response to the ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’ found in the ‘Non-Final Office Action’, mailed on 08 May 2020, the ‘Amendment and Response’ (pages 20-21), filed on 09 November 2020, alleges/argues claim 29 is amended to recite the genes present in Tables 4, 5, and 6; and 2) claim 30 is amended to recite the inclusion of up to 100 of the individual genes from Tables 4, 5, and 6, thereby clarifying that the 100 genes are to comprise genes from the tables and, therefore, requests withdrawal of these rejections.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.
The most relevantly identified references is U.S. Patent Application Publication No, 2013/0143755 (see ‘Information Disclosure Statement’, filed on 06 October 2017; herein “USPGPUB ‘755”).  USPGPUB ‘755 discloses methods for determining a transplant category of a subject having a transplant (Abstract),  However, as persuasively argued in the ‘Amendment and Response’ (pages 10-11), filed on 27 September 2019: 1) claim 29 is amended to recite “applying a 
With respect to ‘35 U.S.C. § 101, Non-Patent Eligible Subject Matter – Laws of Nature, Natural Phenomena, and Abstract Ideas’, the ‘Amendment and Response’, filed on 27 September 2019, amended claim 29 to recite “a subject who has undergone a liver transplant who is receiving an immunosuppressive drug”, “applying a trained algorithm to the mRNA expression levels detected in (b), wherein the algorithm is trained on at the least five genes selected from Tables 4, 5, and 6, thereby classifying the sample as undergoing acute rejection or not undergoing acute rejection”, and “administering the immunosuppressive drug at an altered dose or frequency in response to the classification of the sample as undergoing acute rejection or not undergoing acute rejection” and persuasively alleged/argued on pages 9-10 the amended claim is to a method of treatment claim that practically applies natural relationships, as opposed to being “directed to” them.  Following the patent Step 1.  Under Step 2A Prong One, the claim recites the judicial exception of detecting the relationship/correlation between the detected mRNA expression levels of at least five genes (e.g., LYST, PRUNE2, LOC440434, C18orf49, and DNAJC3) in a sample (e.g., nucleic acids in peripheral blood) and a particular condition (e.g., acute rejection (AR)) (i.e., natural principle).  However, under Step 2A Prong Two the claims clearly integrate the identified judicial exception(s) into a practical application by applying, relying, or using the identified judicial exception(s) into a manner than imposes a meaningful limitation on the judicial exception(s).  Specifically, the claims provide for the administration of the immunosuppressive drug at an altered dose or frequency in order to treat the liver transplant recipient who is receiving an immunosuppressive drug.
In view of the above ‘Examiner’s Amendment’ and the allegations/arguments presented in the ‘Amendment and Response’, filed on 09 November 2020, all grounds of rejection in the ‘Non-Final Office Action
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 29, 30, 36, 38-41, 46, 48-52 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www,uspto,gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G, Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636